FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 1, 2021

                                   No. 04-20-00502-CR

                               Kevin Arick Brice O'DELL,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. CR-20-010
                       Honorable M. Rex Emerson, Judge Presiding


                                      ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice


        On February 4, 2021, appellant filed a pro se “Motion to Dismiss Attorney Deborah
Perry’s Response to Appellate Court about Jurisdiction/Out of Time Appeal” and “Motion to
Withdrawl [sic] Guilty Plea/Plea Bargain due to Involuntariness.” On January 27, 2021, we
issued a memorandum opinion and order in this appeal dismissing the appeal for lack of
jurisdiction. After consideration, we DENY the motions.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court